—Order, Family Court, Nassau County (Joseph DeMaro, J.), entered January 6, 1992, which granted respondent’s law firm’s motion for $111,609.21 in legal fees and disbursements to the extent of $16,130, unanimously affirmed, without costs.
We decline to disturb the Family Court’s award of counsel fees (see, Matter of O’Neil v O’Neil, 193 AD2d 16, 19-20), the evaluation thereof being committed to the sound discretion of the trial court, which is in a "superior position to judge those factors integral to the fixing of counsel fees” (Levine v Levine, 179 AD2d 625, 626). Certainly appellant’s inability to pay her entire legal bill does not warrant saddling respondent with the bill where the court found that appellant’s counsel unnecessarily prolonged this action in order to run up his fees.
As the trial of this custody matter afforded the court with ample opportunity to evaluate the legal services rendered thereto, an additional hearing was not needed to fix the amount of the fee.
We have considered appellant’s other arguments and find them to be without merit. Concur — Sullivan, J. P., Rosenberger, Ross, Rubin and Williams, JJ.